Citation Nr: 9925514	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  94-11 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran served in the Merchant Marine on oceangoing 
vessels in 1943, 1944, and 1945.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO). 

In April 1996, the Board increased the evaluation for PTSD 
from 30 percent to 50 percent disabling.  The veteran filed a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).

In May 1997, the General Counsel for the Department of 
Veterans Affairs (General Counsel) filed a motion to vacate 
the Board's decision and to remand this matter for 
development and readjudication.  The Court granted the motion 
in July 1997, vacating and remanding this issue to the Board.

In March 1998, the Board remanded this issue for further 
development.  The RO, after readjudicating the claim based on 
the requested development, denied a rating in excess of 50 
percent.  The case has returned to the Board for appellate 
review.


FINDING OF FACT

The social and industrial impairment from the veteran's 
psychiatric disability more nearly approximates severe.



CONCLUSION OF LAW

The criteria for a 70 percent rating for psychiatric 
disability have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim for an increased evaluation for PTSD is 
plausible and capable of substantiation and, thus, well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation of a service-connected 
disability generally is a well-grounded claim).  When a 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. § 
5107(a).  The Board is satisfied that all relevant evidence 
has been obtained regarding the veteran's claims, and that no 
further assistance to the veteran with respect to these 
claims are required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of his service-connected 
PTSD, and has found nothing in the historical record that 
would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.  In addition, it is 
the judgment of the Board that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue.

Facts
 
Outpatient records from a VA Medical Center reveal that the 
veteran was treated for PTSD from April 1991 to March 1993.  
He had trouble sleeping due to nightmares of being trapped 
underwater.  He had dreams of being swept overboard.  He kept 
to himself.  In November 1992 and January 1993, it was 
reported that he was feeling pretty good.
 
In October 1993, a hearing was held at the RO. The veteran 
testified that he was a loner and that crowds bother him.  
Hearing Transcript (T.) 6-7. The veteran also stated that he 
had nightmares.  Id. at 5.  The veteran testified that he was 
in the merchant marine until 1988 and that he was not on 
social security disability.  Id. at 9-10.
 
In November 1993, the veteran underwent a VA examination.  
The veteran complained of having daily recollections of his 
war experiences and being nervous around people.  He had 
trouble sleeping due to increasingly distressing dreams, as 
well as nightmares about events which occurred while with the 
Merchant Marines.  He reported that he did not have any 
friends and kept no outside company.  However, he sometimes 
went to church on Sundays.  Delayed, moderate PTSD was 
diagnosed.  There was also a diagnosis of chronic dysthymia 
that was possibly to the point of a major depression at times 
in the past.  The examiner suspected that there was an 
organic brain syndrome, possibly developing mild Alzheimer's 
disease, because the veteran had poor memory and an inability 
to abstract.  The examiner gave the veteran a Global 
Assessment of Functioning Scale score of 50 and noted that he 
had moderate symptoms and had been able to maintain 
independent functioning up to this point.

VA outpatient records from the Mental Hygiene Clinic dating 
from December 1995 to February 1999 cumulatively show that 
the veteran was seen routinely for his PTSD.  The Mental 
Hygiene Clinic examiners began assessing the veteran's PTSD 
as severe beginning in December 1995 through March 1998.  For 
example, according to the March 1998 entry, he continued to 
have problems coping with his life.  He was having insomnia, 
nightmares and nervousness.  He also had longstanding 
depressive symptoms.  During this period, the veteran also 
experienced speech and swallowing problems due to a 
cerebrovascular accident (CVA), unrelated to the PTSD.  As a 
result, he developed speech and swallowing problems, so he 
began using a portable mechanical typewriter in order to 
communicate.  While records after March 1998 continue to show 
diagnoses of PTSD, in large part they deal with his speech 
and swallowing problems.  For example, in February 1999, he 
experienced problems with his mechanical typewriter, thus it 
was difficult to communicate with the examiner.  The examiner 
assessed PTSD with a Global Assessment of Functioning Score 
(GAF) of 50.

According to an April 1999 VA examination report, the 
examiner reviewed the veteran's claims file and outlined the 
foregoing medical history.  The examiner noted at the outset 
that the veteran was essentially totally unable to 
communicate.  The veteran's daughter brought him to the 
examination.  She had started caring for him full-time 
several years ago.  She was not able to give a full medical 
history.  She appeared to be over burdened by her father's 
situation.  The veteran was tube fed because he was not able 
to swallow.  In addition, he was unable to talk.  His 
daughter had a small machine that enabled him to type out 
messages but the device, unfortunately, was broken.  Thus, 
the examiner was not able to observe whether the veteran was 
actually able to communicate, or to the degree to which he 
was able to communicate.  He apparently received treatment.  
His only contacts were with his family and medical personnel.  

The mental status examination revealed that the veteran 
appeared severely impaired sitting in his wheelchair.  He had 
a paper towel in his mouth in order to catch the saliva.  He 
appeared to be fully alert.  There was no indication of 
cloudiness of consciousness or awareness.  He went through 
some motions like moving the pages of a book around.  He had 
very minimal communication.  He shook his head so much and so 
unclearly that no clear signal of a head shake for yes and no 
could be established.  During the interview, he incorrectly 
agreed that he was 60 years old, when he was actually several 
years older.  His look was mostly one of disorientation.  
There was some communication of depression.  His daughter 
felt like he was depressed, and she was afraid that he may 
try to take his own life.  She reported that his sleep was 
disturbed and that he was sometimes up all night.  The sleep 
disturbance could have been a continuation of the PTSD.

The diagnosis was primarily a gross incapacity to 
communicate, and although his daughter felt otherwise, no 
communication was demonstrated during the examination.  It 
appeared that the symptoms of communication did not relate to 
the PTSD diagnosis, but to the brain stem CVA.  The symptoms 
that may have related to PTSD were depression and sleep 
disturbance.  The findings of this examination alone did not 
establish the PTSD diagnosis, but it was established in his 
history.  The symptoms of the PTSD were overwhelmed by and 
masked by the profound defects associated with the CVA.  The 
veteran was not competent to handle his own funds. 

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.

The general provisions applicable to rating a disability 
provide that each disability must be viewed in relation to 
its history.  38 C.F.R. § 4.1.  Similarly, 38 C.F.R. § 4.2 
requires that the rating specialist interpret reports of 
examination in light of the whole-recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately the elements of 
disability present.  Further, each disability must be 
considered from the point of view of the veteran working or 
seeking work.  Also the basis of a disability rating is the 
ability to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

When, after careful consideration of all the evidence of 
record, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3 (1998).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Effective November 7, 1996, VA amended several sections of 
the Schedule for Rating Disabilities (Rating Schedule) in 
order to update the portion of the Rating Schedule, 
pertaining to mental disorders to ensure that current medical 
terminology and unambiguous criteria are used.

At that time, the general rating formula for mental disorders 
was replaced with different criteria, and, in some instances 
the nomenclature employed in the diagnosis of mental 
disorders was changed to conform with the DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV), replacing DSM-III-
R.

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case, the Board will review the disability under the 
old and new criteria.  The Board notes that the RO evaluated 
the veteran's claim under the old regulations in making its 
rating decision dated June 1993.  The July 1993 statement of 
the case, and the March 1994 supplemental statement of the 
case referred to the old regulations.  The June 1999 
supplement statement of the case evaluated the veteran's 
claim using the new regulations.  The veteran was afforded an 
opportunity to comment on the RO's action and did not choose 
to do.  Accordingly, there is no prejudice to the veteran 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the old, pre-November 1996 criteria, a 50 percent 
disability rating under 38 C.F.R. § 4.132, Diagnostic Code 
9411 was assigned when the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired, or when by reason of psychoneurotic 
symptoms, the veteran's reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment. 

A 70 percent evaluation for PTSD was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, or the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  Id.

A 100 percent evaluation was warranted when the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
or there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic, and 
explosions of aggressive energy, resulting in profound 
retreat from mature behavior; or the veteran was demonstrably 
unable to obtain or retain employment.  The Board notes that 
each of the aforementioned three criteria for a 100 percent 
evaluation was an independent basis for granting a 100 
percent rating.  Johnson v. Brown, 7 Vet. App. 95 (1994).

Under the schedular criteria effective November 7, 1996, 38 
C.F.R. § 4.130, Diagnostic Code 9411 (1998) provides that a 
50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

Under the new criteria for evaluating mental disorders, a 100 
percent evaluation is warranted for psychiatric disability if 
it is productive of total social and occupational impairment 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id. 

In reviewing the evidence of record for the veteran's 
service-connected PTSD, the Board is of the opinion that a 70 
percent rating is warranted under the old regulations.  In 
this regard, VA Mental Hygiene Clinic outpatient records show 
that the veteran's PTSD was routinely assessed as severe 
beginning in December 1995.  The February 1999 record 
reflects the assignment of a GAF score of 50, and during this 
time, the veteran complained of insomnia, increasing 
nightmares and depression.  Therefore, given the chronic 
nature and severity of the veteran's symptomatology, the 
Board concludes, that a rating of 70 percent is in order as 
the appellant's PTSD is shown to be productive of severe 
symptomatology under the old criteria.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411.  

In light of the allowance under the old law, the Board will 
forego an analysis with respect to a 70 percent rating under 
the new regulations.

A rating of 100 percent is not, however, warranted pursuant 
to the old regulations, based on the evidence as a whole, 
because the record clearly establishes that the veteran 
experienced serious physical disabilities due to his stroke.  
It is well to note that the veteran's physical disabilities 
are not for consideration in determining the proper 
evaluation of his PTSD.  The VA records since 1995 reveal 
that the veteran has had significant disability due to 
flashbacks, insomnia, irritability, anger, and possibly some 
suicidal ideation (as described by his daughter in April 
1999).  However, the majority of the medical evidence of 
record reveals the veteran to be cooperative,  fully 
oriented, and able to communicate.  The February 1999 Mental 
Hygiene Clinic examiner noted that the veteran's GAF score 
was 50.  This score is consistent with the assigned 70 
percent evaluation.  Moreover, in April 1999, a VA examiner 
found that the disability due to stroke residuals overwhelmed 
the symptoms caused by PTSD.  In fact, the examiner could not 
diagnose PTSD.  Thus, the evidence fails to show that PTSD 
alone warrants a 100 percent rating.  Therefore, the Board is 
of the opinion that the disability picture more nearly 
approximates the criteria for a 70 percent rating than those 
for a 100 percent rating.  38 C.F.R. § 4.132, Diagnostic Code 
9411.

The Board also finds that a 100 percent evaluation under the 
new criteria is not warranted.  While the Mental Hygiene 
Clinic records show that the veteran was irritable, and that 
he experienced sleep difficulties, the records do not show 
grossly inappropriate behavior, spatial disorientation or 
neglect of personal appearance and hygiene due to PTSD.  
Hence, deficiencies of thinking, mood, or judgment or other 
symptomatology of such severity as to warrant a 100 percent 
evaluation have not been shown to result from the veteran's 
PTSD.  As noted in the April 1999 examination report, the 
veteran's disabilities resulting from his stroke have 
overwhelmed his PTSD.  Accordingly, a 100 percent evaluation 
for the veteran's PTSD is not warranted under the new 
regulatory criteria either.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. § 4.130, Diagnostic Code 9411.

As to the veteran's entitlement to a rating in excess of 70 
percent, the evidence is not so evenly balanced as to raise 
doubt with respect to any material issue.  38 U.S.C.A. § 
5107(b).

ORDER

Entitlement to a 70 percent rating for PTSD is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

